TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00689-CV



                               Courtney Eastman, Appellant

                                              v.

                                   Nick Eastman, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
       NO. 04-393-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Courtney Eastman has filed an unopposed motion to dismiss. We grant

the motion and dismiss the appeal, assessing costs against the party who incurred them. Tex. R.

App. P. 42.1(a)(2).



                                           ___________________________________________

                                           David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: January 21, 2009